Citation Nr: 1605458	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  09-29 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for rheumatoid arthritis as secondary to post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1973 to June 1977.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This matter was remanded by the Board in December 2012, and the was denied by the Board in October 2014.  The Veteran appealed, and the U.S. Court of Appeals for Veterans Claims (Court) vacated the Board decision, and remanded it to the Board for compliance with a May 2014 joint motion for remand (JMR).  In July 2015, the Board obtained an medical opinion. 


FINDING OF FACT

The weight of the evidence indicates that the Veteran's rheumatoid arthritis is the result of her service connected PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for rheumatoid arthritis as secondary to PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.310 (2015).








REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants for benefits.  This decision grants service connection.  As such, there is no further need to discuss compliance with the duties to notify and assist.

Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Secondary service connection" may be established for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  To establish service connection on a secondary basis, three elements must be met: (1) current disability; (2) service-connected disability; and (3) nexus between current disability and service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran contends that she is entitled to service connection for rheumatoid arthritis as secondary to her PTSD.  The issue of direct service connection for rheumatoid arthritis is no longer before the Board as it was previously denied in the October 2014 Board decision, and the JMR was limited to the issue of service connection on a secondary basis.

A June 2013 VA examination indicated that the Veteran was diagnosed with rheumatoid arthritis in 1990.  The Veteran was previously granted service connection for PTSD.  See October 2014 Board Decision; see also December 2014 Rating Decision.  Finally, in January 2016 a medical opinion was obtained from a VA rheumatologist who opined that it was at least as likely as not that the Veteran's rheumatoid arthritis was caused by her service connected PTSD, citing several medical publications to support her opinion.  Therefore, the Board finds that the weight of the evidence indicates that the criteria for service connection for rheumatoid arthritis as secondary to PTSD have been met, and service connection is, hereby, granted.  See 38 C.F.R. § 3.310; see also Wallin.


ORDER

Service connection for rheumatoid arthritis as secondary to PTSD is granted.

____________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


